DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed 06/30/2022. Claim 4 is cancelled and claim 53 is newly added. Claims 1-3, 5, 7-8, 10-11, 13, 15-16, 20 and 22 are amended. Claims 1-3, 5, 7-8, 10-17, 20-23 and 53 are pending and currently under examination.
Response to Arguments
Applicant’s arguments, see pg. 8, filed 06/30/2022, with respect to the object to claim 13 and the drawings have been fully considered and are persuasive. The objection to claim 13 and the drawings have been withdrawn. 
Applicant’s arguments, see pg. 9, filed 06/30/2022, with respect to the rejections of claims 2-5, 7-8, 10-17 and 20-23 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejections of claims 2-5, 7-8, 10-17 and 20-23 under 35 U.S.C. 112(b) has been withdrawn. However, in light of the amendments to claims 10 and 11, a new rejection under 35 U.S.C. 112(b) of claims 10-17 and 20-23 is made. 
Applicant’s arguments, see pg. 9-11, filed 06/30/2022, with respect to the rejections of claims 1-2 under 35 U.S.C. 102 and the rejections of claims 3-5, 7-8, 10-17 and 20-23 under 35 U.S.C. 103 have been fully considered but they are not persuasive.  
Applicant argues that Scirica (US 20070084898) fails to teach the recited stopper of claim 1. Specifically, Applicant argues the finger (190a) is capable of entering the second slot of the first limiting slot and thus is not “restricted to enter the second slot of the first limiting slot” as claimed. 
The Office respectfully disagrees. It is first noted, that the Non-Final Rejection mailed 03/30/2022 maps the second slot of the first limiting slot to the small square portion of the L-shaped slot that is occupied by boss 254 when the shafts 14 and 16 are engaged (see annotated copies of Fig. 40 and 42 below). 

    PNG
    media_image1.png
    361
    744
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    258
    839
    media_image2.png
    Greyscale

 It is also noted that “restricted to enter” does not mean incapable of entering. According to Merriam Webster Dictionary, restrict means “to limit”. Therefore, the stopper 190a of Scirica is restricted of entering the square portion that boss 254 occupies when the shafts 16 and 14 are engaged. The stopper 190a of Scirica is also restricted (i.e., limited) from entering the entire left portion of the L-shaped slot that is circumferential to the longitudinal axis when the boss 254 enters the left portion.
Claim Objections
Claims 1, 2, 5, 8, 22, and 53 are objected to because of the following informalities:  
Claim 1, line 7 should read “the at least one first detachable component”
Claim 2, line 2 should read “the at least one first detachable component”
In Claim 5, line 5, “an elastic force” should read “the elastic force”
In Claim 8, line 5, “an elastic force” should read “the elastic force”
In Claim 22, line 4, “an elastic force” should read “the elastic force”
Claim 53, line 8 should read “the at least one first detachable component”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 12, claim 11 recites the limitation “a second detachable component located on the internal cannula” and claim 12 further specifies “the second detachable component comprises a second limiting slot and a second boss”. The combination of these limitations recited by claims 11 and 12 require the second limiting slot and the second boss to be located on the internal cannula. However, this specific combination of features is not supported by the specification as originally filed. The specification describes that the “second limiting slot located on the detachable cannula component and a second boss located on the instrument body” (see [0045]). However, there is not an embodiment disclosed in which both the second limiting slot and the second boss are located on the internal cannula. Further, Fig. 9-12 show the second limiting slot (321) on the internal cannula (155) and the second boss (322) on the driving seat (3220) which is a part of the instrument body. Therefore, “a second detachable component located on the internal cannula” in claim 12 is considered new matter. It is recommended that Applicant amend claim 11 to overcome the rejection. Even though claim 11 itself does not contain new matter, it introduces new matter in the depending claims. 
Regarding claim 53, recitation of “the stopper is configured to slide rotationally about the longitudinal axis of the scalpel bar” in line 17 is not supported by the Specification as originally filed. The specification describes two embodiments of the stopper. In the first embodiment, the stopper is “configured to be capable of sliding along the direction of the longitudinal axis of the scalpel bar” (see [0012]) and in the second embodiment, the stopper is “is configured to be capable of sliding by being vertical to the direction of the longitudinal axis of the scalpel bar” (see [0013]). Neither description suggests that the stopper is capable of sliding rotationally about the longitudinal axis of the scalpel bar as claimed. In the description of the second embodiment, “by being vertical” can refer to the orientation of the stopper relative to the longitudinal axis of the scalpel bar. Further, the figures do not show an embodiment in which the stopper is capable of sliding rotationally. Fig. 5-8 and 17-20, show the stoppers 313 and 413 as sliding along a longitudinal direction of the scalpel bar. Therefore, “the stopper is configured to slide rotationally about the longitudinal axis of the scalpel bar” in claim 53 is considered new matter. Appropriate action is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the clamp forceps" in lines 5 and 8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the clamp forceps” in lines 5-8 has been interpreted as “the clamp arm” based on the amendment to claim 10 and the figures (Fig. 2 shows the clamp arm connected to the cannula and the blade attached to the instrument body). Claims 11-17 and 20-23 are similarly rejected by virtue of their dependency from claim 10.
Claim 12 recites the limitation “the second detachable component comprises a second limiting slot and a second boss” which renders the scope of the claim indefinite since claim 11 recites that “a second detachable component [is] located on the internal cannula” and it is unclear how to the limiting slot and the second boss would both be located on the internal cannula as required by claim 12. For examination purposes, “a second detachable component located on the internal cannula” and “the second detachable component comprises a second limiting slot and a second boss” has been interpreted as the second limiting slot and the second boss are both located on the internal cannula when the two components are engaged. Claims 12-17 and 20-23 are similarly rejected by virtue of their dependency from claim 12.
Claim 14 recites the limitation “the second limiting slot is located in the internal cannula, and the second boss is located on the instrument body” which renders the scope of the claim unclear since both the second limiting slot and the second boss are located on the internal cannula as required by claims 11 and 12. For examination purposes, this limitation has been interpreted as the second limiting slot and the second boss are both located on the internal cannula when the two components are engaged. Claims 15-16 and 20-23 are similarly rejected by virtue of their dependency from claim 14.
Claim 17 recites the limitation “the second limiting slot is located in the instrument body, and the second boss is located on the internal cannula” which renders the scope of the claim unclear since both the second limiting slot and the second boss are located on the internal cannula as required by claims 11 and 12. For examination purposes, this limitation has been interpreted as the second limiting slot and the second boss are both located on the internal cannula when the two components are engaged. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Beaupre (WO 2017100412), in view of Scirica (US 20070084898).
Regarding claim 1-3 and 5, Beaupre discloses an ultrasonic surgical instrument (12, see Fig. 1) comprising: comprising: a cannula component (40, see Fig. 4); and an instrument body (14) wherein the instrument body includes a scalpel bar (42) for realizing an ultrasonic cutting effect (waveguide 42 has a blade 43 at the distal end and is operatively coupled transducer 92 which propagates ultrasonic energy along the waveguide, see paragraphs [0038-0040]), and wherein the cannula component (40) is detachably connected to the instrument body by a detachable structure along a longitudinal axis of the scalpel bar (the clamp assembly 40 is detachably connected to handle assembly 14 by a pair of axially aligned bayonet mounts, see paragraph [0027] and see Fig. 6-7 showing detachable structure 48, 71, 81), wherein the detachable structure comprises at least one first detachable component (71, 50, see Fig. 7), and the instrument body is connected with the cannula component by the at least one first detachable component  (bayonet connector assembly 48 which includes coupling members 50, 60 removably mounts the clamp assembly 40 to the handle assembly 14, see paragraph [0051]), the at least one first detachable component comprises a first boss (mounting pin 71), a first limiting slot (54), the first boss is located on the cannula component (mounting pin 71 is located on the cannula component 40, see Fig. 7), and the first limiting slot (54) is located on the instrument body (14) (first limiting slot 54 is a part of bayonet connector assembly 48, which is mounted in the handle assembly 14, see paragraph [0043] and Fig. 7); the first limiting slot (54, see Fig. 8A-D) comprises a first slot (axial slot portion 55) parallel to the longitudinal axis of the scalpel bar and a second slot (circumferential slot portion 56) circumferential to the longitudinal axis of the scalpel bar, the first boss (71) is configured to slide along the direction of the longitudinal axis of the scalpel bar in the first slot of the first limiting slot, and slide rotationally about the longitudinal axis of the scalpel bar in the second slot of the first limiting slot (the mounting pin 71 is configured to slide along the longitudinal axis within the axial slot portion 55 and rotationally about the longitudinal axis within the circumferential slot portion 56, see paragraph [0063] and Fig. 12A-C). Beaupre fails to teach that the that the first detachable component comprises a stopper and an elastic element, wherein the stopper is configured to slide along the direction of the longitudinal axis of the scalpel bar in the first slot of the first limiting slot, while being restricted to enter the second slot of the first limiting slot, and wherein the stopper is connected with the elastic element, the elastic element being configured to provide an elastic force along the direction of the first slot, and wherein the stopper is located at an intersection point of the first slot structure and the second slot structure of the first limiting slot in an initial state under the action of the elastic force of the elastic element.
Scirica, in the same field of art, teaches a surgical instrument (10, see Fig. 1) with a cannula component (16) that is detachably connected to the instrument body (12) (16 is releasably engaged with the instrument body 12 via the elongated body 14, see paragraph [0157]) by a detachable component (see Fig. 40-45) comprised of a boss (254), a limiting slot (14b), a stopper (190a) and an elastic element (194) for locking the cannula component (16) in place (see paragraphs [0174-0175]). The limiting slot (14b) comprises a first slot portion parallel to the longitudinal axis of the device and a second slot portion that is perpendicular to the longitudinal axis of the device (see annotated copy of Fig. 40 below). When the cannula component (16) is advanced towards the elongated body (14), the stopper (190a) is configured to slide against the bias of the elastic element (194) along the direction of the longitudinal axis in the first slot portion and is restricted to enter the second slot portion after the boss (254) has entered the second slot portion (see paragraphs [0174-0175]). The elastic element (194) biases the stopper (190a) to be located, in an initial state, at an intersection point of the first and second slot portions (see Fig. 42). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the first detachable component of Beaupre with the stopper and elastic element configuration taught by Scirica since doing so would lock the positioning of the cannula component and the instrument body relative to each other and prevent accidental detachment. 
Regarding the limitation “if the first boss is located on the instrument body, the elastic element is located on the cannula component or if the first boss is located on the cannula component, the elastic element is located on the instrument body”, the surgical instrument of Beaupre would meet this limitation. Since the stopper (190a) and elastic element (194) of Scirica are configured to operate within a slot and the first boss (71) of Beaupre is located on the cannula component (40), it follows that the stopper and elastic element would be on the instrument body since the slot of Beaupre (54) is on the instrument body (14).

    PNG
    media_image3.png
    289
    595
    media_image3.png
    Greyscale


	Regarding claims 7-8, the combination of Beaupre and Scirica teaches the ultrasonic surgical instrument according to claim 2, wherein the first boss (71, see Fig. 7 of Beaupre) is located on the cannula component (40) (mounting pin 71 is a part of outer support tube 70 which is a subcomponent of clamp assembly 40, see Fig. 4 and 7 of Beaupre), and the first limiting slot, the stopper, and the elastic element are located on the instrument body (slot 54 of Beaupre is a part of bayonet connector assembly 48 which is mounted on the instrument body 14 and the stopper 190a and elastic element 194 of Scirica are configured to operate within a slot, so the surgical instrument of Beaupre as modified by Scirica would meet this limitation, see paragraph [0043] of Beaupre and paragraphs [0174-0175] of Scirica). The combination of Beaupre and Scirica fails to teach that the first boss is located on the instrument body, and the first limiting slot, the stopper, and the elastic element are located on the cannula component. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ultrasonic surgical instrument, as taught by Beaupre and Scirica, so that first boss is located on the instrument body and the first limiting slot, stopper, and elastic element are located on the cannula component, since doing so would have been a mere reversal of parts and it has been held that a mere reversal of the essential working parts of a device involves only routine skill to yield predictable results. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). See MPEP 2144.04 VI A.
Regarding claim 10, the combination of Beaupre and Scirica teaches the ultrasonic surgical instrument according to claim 5, wherein the cannula component (clamp assembly 40, see Fig. 4 of Beaupre) comprises an internal cannula (80), an external cannula (70), and a clamp arm and a blade located at a far end of the surgical instrument (blade 43 and clamp arm 101 are located at a distal end of the surgical instrument, see Fig. 4 and 15 of Beaupre), wherein the external cannula and the internal cannula are coaxial with respect to the scalpel bar and the clamp arm is rotatably connected with the external cannula by a first rotating shaft (the clamp arm 101 is pivotally attached to the outer support tube 70 by pivot pin 103, see paragraph [0072] and Fig. 15 of Beaupre) and rotatably connected with the internal cannula by a second rotating shaft, so that the internal cannula is pulled forwards and backwards along an axial direction to drive the clamp arm to rotate around the first rotating shaft (clamp arm 101 is connected to the actuation member 80 by 104 and axial sliding movement of the actuation member causes the clamp arm to open and close, see paragraph [0061] of Beaupre).
Regarding claim 11, the combination of Beaupre and Scirica teaches the ultrasonic surgical instrument according to claim 10, wherein the detachable structure comprises a second detachable component (81, 64, see Fig. 7 and 9C of Beaupre) located on the internal cannula (the boss 81 and the slot 64 are both located on the actuation member 80 when they are engaged with each other), and wherein the instrument body is in drive connection with the internal cannula via the second detachable component (axial translation of the coupling member 60, which is connected with the handle assembly 14, causes axial translation of the actuation member 80, see paragraph [0073] of Beaupre).
Regarding claim 12, the combination of Beaupre and Scirica teaches the ultrasonic surgical instrument according to claim 11, wherein the second detachable component comprises a second limiting slot (64, see Fig. 9C of Beaupre) and a second boss (81, see Fig. 7 of Beaupre).
Regarding claim 13, the combination of Beaupre and Scirica teaches the ultrasonic surgical instrument according to claim 12, wherein the second detachable component moves along with a movement of the first detachable component while mounting or dismounting the cannula component with respect to the instrument body (the coupling member 60 of the second detachable component and the coupling member 50 of the first detachable component move together, see paragraph [0052] of Beaupre), wherein the first boss on the first detachable component enters the first limiting slot, and the second boss on the second detachable component enters the second limiting slot simultaneously; wherein the first boss on the first detachable component enters the intersection point of the first slot and the second slot of the first limiting slot, and the second boss on the second detachable structure component enters a second intersection point of a first slot and a second slot of the second limiting slot simultaneously, and wherein when the external cannula is rotated to cause the first boss on the first detachable component to completely enter the second slot from the first slot of the first limiting slot, the internal cannula rotates therewith, so that the second boss on the second detachable component completely enters the second slot from the first slot of the second limiting slot (mounting pin 71 of outer support tube 70 and pin 81 of actuation member 80 enter are configured to simultaneously enter their respective slots 54, 64 which have first and second portions 55,56 and 65, 66 and rotation of the clamp assembly 40 causes the pins 71, 81 to enter second slot portions 56, 66, see paragraph [0063] and Fig. 12A-13C of Beaupre).
Regarding claim 14, the combination of Beaupre and Scirica teaches the ultrasonic surgical instrument according to claim 13, wherein the second limiting slot (64, see Fig. 9C of Beaupre) is located in the instrument body (the slot 64 is a part of bayonet connector assembly 48, which is mounted in the handle assembly 14, see paragraph [0043] and Fig. 7 of Beaupre), and the second boss is located on the internal cannula (pin 81 is located on the actuation member 80, see Fig. 7 of Beaupre). The combination of Beaupre and Scirica fails to teach the second limiting slot is located in the internal cannula, and the second boss is located on the instrument body. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ultrasonic surgical instrument, as taught by Beaupre and Scirica, the second limiting slot is located in the internal cannula, and the second boss is located on the instrument body, since doing so would have been a mere reversal of parts and it has been held that a mere reversal of the essential working parts of a device involves only routine skill to yield predictable results. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). See MPEP 2144.04 VI A.
Regarding claim 15, the combination of Beaupre and Scirica teaches the ultrasonic surgical instrument according to claim 14, wherein the first slot (axial slot portion 65, see Fig. 9A-9C of Beaupre) of the second limiting slot is along the direction of the longitudinal axis of the scalpel bar, and the second slot (circumferential slot portion 66, see Fig. 9A-9C of Beaupre) of the second limiting slot is circumferential to the direction of the longitudinal axis of the scalpel bar and wherein, the second boss (pin 81, see Fig. 7 of Beaupre) is configured to slide along the direction of the longitudinal axis of the scalpel bar in the first slot of the second limiting slot and slide rotationally about the direction of the longitudinal axis of the scalpel bar in the second slot of the second limiting slot (pin 81 is configured is configured to slide along the longitudinal axis within the axial slot portion 65 and rotationally about the longitudinal axis within the circumferential slot portion 66, see Fig. 13A-C and paragraph [0063] of Beaupre).
Regarding claim 16, the combination of Beaupre and Scirica teaches the ultrasonic surgical instrument according to claim 14, wherein the second slot (alternatively, axial slot portion 65, see Fig. 9A-9C of Beaupre) of the second limiting slot is along the direction of the longitudinal axis of the scalpel bar, and the first slot (alternatively, circumferential slot portion 66, see Fig. 9A-9C of Beaupre) of the second limiting slot is circumferential to the direction of the longitudinal axis of the scalpel bar and wherein, the second boss (pin 81, see Fig. 7 of Beaupre) is configured to slide along the direction of the longitudinal axis of the scalpel bar and wherein the second boss is configured to slide along the direction of the longitudinal axis of the scalpel bar in the second slot of the second limiting slot and slide rotationally with respect to the longitudinal axis of the scalpel bar in the first slot of the second limiting slot (pin 81 is configured is configured to slide along the longitudinal axis within the axial slot portion 65 and along a direction vertical to the longitudinal axis within the circumferential slot portion 66, see Fig. 13A-C and paragraph [0063] of Beaupre).
Regarding claim 17, the combination of Beaupre and Scirica teaches the ultrasonic surgical instrument component according to claim 13, wherein the second limiting slot (64, see Fig. 9C of Beaupre) is located in the instrument body (the slot 64 is a part of bayonet connector assembly 48, which is mounted in the handle assembly 14, see paragraph [0043] and Fig. 7 of Beaupre), and the second boss is located on the internal cannula (pin 81 is located on the actuation member 80, see Fig. 7 of Beaupre).
Regarding claim 20, the combination of Beaupre and Scirica teaches the ultrasonic surgical instrument according to claim 15, wherein the cannula component further comprises an external cannula fastener (cylindrical portion 72, see Fig. 7 of Beaupre) and an internal cannula fastener (external surface of the actuation member 80 including pins 81, see Fig. 7 of Beaupre), the external cannula fastener being connected with the external cannula, and the internal cannula fastener being connected with the internal cannula (see Fig. 7).
Regarding claim 21, the combination of Beaupre and Scirica teaches the ultrasonic surgical instrument according to claim 20, wherein the first boss is provided on the external cannula fastener (the mounting pin 71 is provided on the cylindrical portion 72, see Fig. 7 of Beaupre), and the second limiting slot is provided on the internal cannula fastener (the pins 81 are provided on the actuation member 80 and the slot 64 is provided on the instrument body, see Fig. 7 of Beaupre, but as discussed with reference to claim 14, it would have been obvious to have instead provided the slot 64 on the actuation member 80).
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Beaupre in view of Scirica as applied to claim 21 above, and further in view of Suon et al. (20120197190).
Regarding claim 22, the combination of Beaupre and Scirica teaches the ultrasonic surgical instrument according to claim 21, wherein a fixed seat (50, see Fig. 7 of Beaupre) is provided on the instrument body, the first limiting slot is provided on the fixed seat, a thumbwheel (slot 54 is on the coupling member 50 and thumbwheel 22 is configured to engage the first coupling member 50, see paragraph [0066] and of Beaupre). The combination of Beaupre and Scirica meet the limitation of the elastic element being mounted on the fixed seat since the stopper (190a) and elastic element (194) of Scirica are configured to operate within a slot (see paragraphs [0174-0175] and Fig. 40-45 of Scirica) and the slot (54) of Beaupre is mounted on the fixed seat (50). The combination of Beaupre and Scirica fails to teach the stopper is provided on the thumbwheel and wherein the thumbwheel is configured to drive the stopper along the direction of the first slot of the first limiting slot by overcoming the elastic force of the elastic element so that the stopper opens the intersection point of the first slot and the second slot of the first limiting slot. It is noted that the stopper (190a) of Scirica is configured to overcome the elastic force of the elastic element (194) by actuation of the button (190) (see paragraphs [0174-0175] and Fig. 40-45 of Scirica).
Suon teaches a surgical instrument (10, see Fig. 4A-4B) having a detachable cannula component (catheter 70) where the connectors (270, 280) are configured to releasably couple the handle (50) to the cannula component (70) (see Fig.4A-B and paragraph [0080]). Suon further teaches that alternative connectors (270,280) include buttons, levers, cams, rack and pawl, tabs or thumbwheels (see paragraph [0080]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the surgical instrument of Beaupre and Scirica such that the thumbwheel is used to releasably couple the cannula component and the instrument body as taught by Suon since thumbwheels and buttons were known in the art to be interchangeable for the purpose of providing a releasable connection between components of surgical instruments.  
Regarding claim 23, the combination of Beaupre, Scirica and Suon teaches the ultrasonic surgical instrument according to claim 22, wherein a driving seat (60, see Fig. 7 of Beaupre) is connected to the instrument body, the second boss is provided on the driving seat (the second limiting slot, slot 64, is provided on the driving seat, second coupling member 60, see Fig. 7 of Beaupre, however, as discussed with reference to claim 14, it would have been obvious to have instead provided pin 81 on coupling member 60) the driving seat and the second boss are configured to move in a direction along the axis of the scalpel bar by a manual control mechanism on the instrument body (the coupling member 60 is configured to translate along the longitudinal axis by actuation of actuating lever 18, see paragraph [0073] and Fig. 6 of Beaupre).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771